DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on February 24th, 2021 has been acknowledged.  By this amendment, claims 1, 2, 9, 10, and 18 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 14, and 18 are in independent form.  Applicant’s amendment to the title has been entered.  Applicant’s amendment to claims 1, 2, 9, 10, and 18 had obviated the claim objections indicated in the previous office action. 
				Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on February 24th, 2021 (see Applicant’s remarks on page 11, lines 2-16), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination.  In particular, the most relevant prior art to Ohashi et al. (U.S. Pub. 2017/0365709 discloses a semiconductor device 100, including, inter-alia, a first electrode 14 (see paragraph [0040] and fig. 1); a semiconductor layer 24 on the first electrode 14 and including a first region of a first conductivity type (n-type) electrically connected to the first electrode 14; a second 
However, Ohashi does not specifically disclose wherein “a third electrode on the first surface and surrounding the second electrode in the second plane, the third electrode being spaced from the second electrode in the first direction and electrically connected to the fourth region; a semi-insulating layer contacting the first region at the first surface between the second and fourth regions, the semi-insulating layer contacting the second electrode and the third electrode; and a first insulating layer between the second portion and the third region in the second direction and contacting the first surface, a first end portion of the first insulating layer that is spaced from the second electrode in the first direction towards the third electrode is above the third region in the second direction”, as recited in independent claim 1, “a third electrode contacting the fourth semiconductor region; a first insulating layer on the third semiconductor region, the first insulating layer surrounding a first portion of the second electrode in a first plane parallel to the first surface, a second portion of the second electrode being above the first insulating layer in the first direction, an outer edge of the first insulating layer 
Claims 2-13, 15-17, and 19-20 also would be allowed as being directly or indirectly dependent of the allowed independent base claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892